            Case 1:20-cv-00804-LAP Document 13 Filed 12/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/2/20
BANJO MCLACHLAN,
              Plaintiff,
                                                    20-CV-804 (LAP) (BCM)
       -against-
                                                    ORDER
TIMES INTERNET (US) LTD.,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff's counsel Richard Liebowitz has been suspended from the practice of law in the

Southern District of New York. See In the Matter of Richard Liebowitz, No. M-2-238 (S.D.N.Y.

Nov. 25, 2020). Within 30 days of the date of this Order, plaintiff Banjo McLachlan must either

(a) appear through another attorney, or (b) inform the Court that he is proceeding pro se (without

an attorney) by filing a completed and signed copy of the attached Notice of Pro Se Appearance

(which is also available on the Court's website at https://nysd.uscourts.gov/node/826). The

Notice of Pro Se Appearance, as well as other pro se pleadings and papers in this action, may be

filed through any one of the following three methods:

       a. Drop off the document in the drop box located in the lobby of the U.S. Courthouse at

             500 Pearl Street, New York, NY, 10007.

       b.    Mail the documents to the Pro Se Intake Unit in Room 105 in the Thurgood Marshall

             Courthouse, 40 Foley Square, New York, NY 10007.

       c.    Email the documents to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions

             for filing documents by email may be found on the Court's website at

             nysd.uscourts.gov/forms/instructions-filing-documents-email.

       In the event plaintiff fails to appear through counsel or pro se within 30 days of the date

of this Order, the case may be dismissed for failure to prosecute.
          Case 1:20-cv-00804-LAP Document 13 Filed 12/02/20 Page 2 of 3




        An attorney or paralegal from Mr. Liebowitz's firm, other than Mr. Liebowitz, shall serve

a copy of this order on plaintiff, and file proof of service of same, no later than December 9,

2020.

Dated: New York, New York
       December 2, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge




                                                2
           Case 1:20-cv-00804-LAP Document 13 Filed 12/02/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




                                     Plaintiff(s),      Docket No: _____CV_____(            )(   )

                  -against-                             NOTICE OF PRO SE APPEARANCE




                                     Defendant(s).

I hereby enter an appearance on my own behalf in this action and request:
(please check one option below)

    that all future correspondence be mailed to me at the address below, or

    that all future correspondence be e-mailed to me at the e-mail address below. I have
     completed the attached Consent to Electronic Service.

I understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.


                                                                                Plaintiff
                                                                                Defendant

Name (Last, First, MI)




Address                       City                   State                    Zip Code




Telephone Number                                     e-mail address




Date                                                 Signature
